Title: From John Adams to Boston Patriot, 7 March 1811
From: Adams, John
To: Boston Patriot


				
					
					Quincy, March 7, 1811.
				
				The Hague, September 17, 1782—Wrote to secretary Livingston—“You will naturally inquire, whether the neutral powers will continue their neutrality? or whether the neutral confederacy will be broken? 
No certain answer can be given to those questions. We must content ourselves with probabilities, which are indeed strong for the continuance of the neutrality.—Who indeed should break it? The emperor was thought to be the most unlikely potentate to accede to it. But he has acceded and has taken several steps which prove that he will not break it, at least by leaning towards England. Sweden is the steady friend of France. Prussia, whose affections and inclinations are certainly towards France and Holland, and alienated from England, would certainly at this age of the monarch’s life, be too cautious a politician to wage war for England against the houses of Bourbon and Austria, Holland and America.

There remain only Russia and Denmark. What can Russia do? This is a maritime war. She cannot assist the English, with land forces. An hundred thousand men would do no good to England on land. Her boasted fleet, added to that of England would only weaken it; for several reasons; among the rest, because England must maintain it with money, if not with officers and men—for cash is wanting in Russia. Denmark remains; but what can she do? Her islands in the West Indies are at mercy as well as her trade; and she would not have force enough to defend her own, much less to assist England, if she should declare war.A doctrine prevails, that an acknowledgment of American independence, is an hostility against England, and consequently a breach of the neutrality. Our friends have sometimes favored this idea. The duke de la Vauguion has often expressed this sentiment to me; and if I am not mistaken, the marquis de Verac, has said the same to Mr. Dana. If this opinion is not clear, it is very impolitic to favor it. The court of France in their public memorials have denied it; and it would be difficult to prove it, either by the law or practice of nations, sending or receiving ambassadors, entering into peaceful commercial treaties, or at least negociating at Philadelphia the rights of neutral nations is not taking arms against Great Britain.But if an acknowledgment of our independence is an hostility, a denial of it is so too—and if the maritime confederation forbids the one, it forbids both. None of the neutral nations can take the part of Great Britain, therefore, without breaking to

pieces that great system, which has cost so much negociation, and embraces so great a part of mankind.

The neutral powers set so high a value upon it, and indeed make so great a profit by it, that I think none of them will take the part of Great Britain.The connections of the duke Louis of Brunswick in Denmark and Russia, have set some little machines in motion, partly to favor him, and partly to hold out an appearance of something fermenting for the benefit of Great Britain, but these will never succeed so far as to draw any nation into the war, or to induce this republic to make a separate peace.

It is to this source, however, that I attribute certain observations that are circulated in pamphlets and in conversation, “that there is at present an incoherence in the general system of Europe—That the emperor has disarranged the whole system of the equilibrium of Europe, so that if ever the northern powers should think of stopping, by a confederation, the preponderance of the southern powers, Holland will be unable on account of the demolition of the barriers to acceed to that confederation.”Mr. Magis, who has been eight and twenty-years at the Hague as envoy from the bishop of Liege, and who converses more with all the foreign ministers here than any other individual, has said to me not long since, “Sir, the wheel rolls on too long and too rapidly one way: it must roll back again somewhat, to come to its proper centre.” “The power of the house of Bourbon rises, and that of Great Britain sinks too fast; and I believe the emperor, although he seems perfectly still at present, will come out at length and take the greatest part of any power in the final adjustment of affairs.”The comte de Mirabel, the Sardinian minister, said to me upon another occasion, “your country, sir, will be obliged, in the vicissitudes of things, to wheel round and take part of England and such allies as she may obtain, in order to form a proper balance in the world.”My answer to both was—these sentiments betray a jealousy of a too sudden growth of the power of the house of Bourbon. But if this were a fact, which it does not appear to be as yet, whose fault is it? and whose fault will it be if it should hereafter become a fact? Why do the neutral powers stand still and see it? or imagine they see it? when it is so easy to put a stop to it? They have only to acknowledge American independence; and then neither the house of Bourbon nor England will have any colourable pretence for continuing the war, from which alone the jealousy can arise.The prince de Gallitzin said not long since, that “the conduct of this republic in refusing a seperate peace, &c. he feared would throw all Europe into a war, there were so many pretensions against England.”I quote these sayings of foreign ministers, because you express a desire to hear them; and because they shew all the colour of argument in favor of England, that any body has advanced. All these ministers allow that American independence is decided—even the ministers from Portugal, within a few days said it to me, expressly. It is therefore very unreasonable in them to grumble at what happens merely in consequence of their neutrality.It is the miserable policy of the prince of Orange’s counsellors, as I suppose, which has set a few springs in motion here. Mt. Markow, one of the ministers of Russia, and Mr. de St. Saphorin, the minister from Denmark, are the most openly and busily in favor of England.—But if, instead of endeavoring to excite jealousies and foment prejudices against the house of Bourbon, or compassion towards England, they would endeavour to convince her of the necessity of acknowledging American independence: or to persuade the neutral powers to decide the point by setting the example; they would really serve England, and the general cause of mankind. As it goes at present, their negociations serve no other cause whatever that I can conceive; unless it be that of the duke of Brunswick, and in the end it will appear that even the duke is not served by them.
				
					John Adams.
				
				
			